Appellant was convicted in the district court of Concho County for the unlawful possession of a still for the purpose of manufacturing intoxicating liquor, and his punishment assessed at confinement in the penitentiary for a term of one year.
The record is before us without bills of exception or statement of facts, and as presented there is nothing showing reversible error in the case. There is found among the papers in the case what purports to be the testimony taken on the defendant's motion for a new trial. This testimony cannot be considered for the following reasons: First, because it is in question and answer form; Second, because the said testimony is not approved as correct by the trial judge.
There being nothing in the record showing any error, it is our opinion that the judgment should in all things be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.